DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, in view of Horovitz et al., US 2011/0298922.

In Reference to Claims 13 and 23-25

	Further, Molyneaux et al. teaches where the building blocks used to construct the virtual toy construction model may be chosen based on various rules, such as being based on the size, color, or shape of the objects (Par. 37). However, Molyneaux et al. does not explicitly teach wherein the virtual toy construction elements correspond to physical toy construction elements of a toy construction system, and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects.
	Horovitz et al. teaches a computer system for scanning a physical object to extract a representation of the physical object made of toy bricks for use in a game environment (Abstract, Fig. 3-4 and 12-13B) where the virtual toy construction elements 
	It would be desirable to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al. in order to increase the enjoyment of the player when scanning a small physical environment that they have already constructed of bricks, such as a tabletop scene made of physical toy construction bricks, by more closely mapping the physical and virtual environment.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al.

	In Reference to Claim 14
	Molyneaux et al. teaches where the capturing device, data storage, processor and display are integrated in a single mobile device, such as a tablet computer, a portable computer, or a mobile phone (Par. 39).

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, in view of Horovitz et al., US 2011/0298922 and Wright et al., US 2012/0306853.

In Reference to Claim 1
Molyneaux et al. teaches a method of creating a virtual game environment/scene from physical objects, the method comprising selecting one or more physical objects, the physical objects having visually detectable physical properties; providing a physical model of the game environment/scene using the selected physical objects (Fig. 4 and Par. 9 which teach a real-world environment with real-world objects to be translated into a virtual game environment); at least partially scanning the physical model using a capturing device to obtain a digital three-dimensional representation of the physical model including information on pre-determined physical properties, wherein the capturing device captures the visually detectable physical properties of the physical objects (Par. 11-12 and 14 which teach scanning a physical environment with cameras. See also Fig. 4 and Par. 37 which teach physical objects in the scanned physical environment such as a couch. See also Par. 29 and 36-37 which teach rotating, scaling, or sizing virtual elements to match their scanned physical counterparts. See also Par. 37 which teaches matching size, color and shape); converting the digital three-dimensional representation of the physical model into a virtual toy construction model made up of virtual toy construction elements (Par. 37  “collection of building blocks” which as broadly claimed examiner considers to be a virtual toy construction model 
Further, Molyneaux et al. teaches where physical properties of the physical model as mapped to corresponding locations of the virtual toy construction models (Par. 37 where virtual objects can be given similar size shape and color to their physical counterparts) However, Molyneaux et al. does not teach, wherein the virtual toy construction elements correspond to physical toy construction elements of a toy construction system, and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements relative to the physical objects, or where the game controlling elements comprise animated properties attributed to locations in the virtual model according to the information on the physical properties of the physical objects in the corresponding locations of the physical model.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al. to include animated depiction of determined game controlling elements in the virtual models as taught by Wright et al. in order to increase the enjoyment of the user by allowing the virtual objects used in the game to have interesting game properties that inform the user gameplay and have those properties be clearly represented visually such as by flames in order to remind the user of the properties.
	Horovitz et al. teaches a computer system for scanning a physical object to extract a representation of the physical object made of toy bricks for use in a game environment (Abstract, Fig. 3-4 and 12-13B) where the virtual toy construction elements correspond to physical toy construction elements of a toy construction system (Par. 24 “LEGO”), and the virtual toy construction model is created such that the relative size of the virtual toy construction elements relative to the virtual toy construction model corresponds to the relative size of the corresponding physical toy construction elements 
	It would be desirable to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al. in order to increase the enjoyment of the player when scanning a small physical environment that they have already constructed of bricks, such as a tabletop scene made of physical toy construction bricks, by more closely mapping the physical and virtual environment.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al. to include animated depiction of determined game controlling elements in the virtual models as taught by Wright et al, and to modify the system of Molyneaux et al. to use brick sizes in creating the virtual toy construction models that correspond to a physical construction toy and use corresponding brick sizes as taught by Horowitz et al..

In Reference to Claim 5
Molyneaux et al. teaches where the capturing device includes a ranging/depth-sensitive camera adapted for capturing three-dimensional image data (Par. 11).

In Reference to Claim 6


In Reference to Claim 7
Molyneaux et al. teaches where the scanning includes moving the capturing device around the physical model while capturing a series of images from different points of view (Par. 13).

In Reference to Claim 8
Molyneaux et al. teaches where the one or more physical properties are one or more linear dimensions, shape and/or color (Par. 37).

In Reference to Claim 9
Molyneaux et al. teaches where the information on the pre-determined physical properties is linked to locations in the digital three-dimensional representation corresponding to the location of the associated physical objects (Fig. 4 and Par. 37 which teaches recreating the environment including the location. See also Par. 34-35 which further teaches tracking the locations of real world objects and using this to determine the corresponding locations of virtual objects).

In Reference to Claims 10

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use virtual toy construction models from one embodiment with the rule based object mapping of the other embodiment in order to increase the enjoyment of the user by allowing user or game defined mappings of game objects, such as the toy siege described, into games that use building block based game environments such as that of Fig. 4. 

In Reference to Claim 11
Molyneaux et al. teaches wherein creating the virtual toy construction model responsive to the recognized physical object comprises creating the virtual toy construction model as a representation of a modified scene, the modified scene corresponding to the physical model of the game environment/scene with the recognized physical object being removed; and wherein defining game controlling elements comprises: creating a virtual object associated with the recognized physical object; and placing a representation of the created virtual object in the created virtual game environment (Par. 23 which teaches that the recognized bottle is removed from .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, Horovitz et al., US 2011/0298922, Wright et al., US 2012/0306853, further in view of thief.fandom.com webpage “Water Arrow” (Thief).

In Reference to Claims 2-3
Molyneaux et al. as modified by Wright et al. teaches where virtual objects have animated properties (Such as being on fire) as described above in reference to Claim 1. However, they do not explicitly teach where the animated properties evolve during the course of the game, or evolve conditioned on actions in the course of the game.
Thief teaches a virtual game environment where animated properties evolve during the course of the game, or evolve conditioned on actions in the course of the game “Page 1 Usage: extinguishing torches” and page 2 under “Dousing Fires” which teaches game actions which can cause fiery or flaming objects such as a torch to be extinguished and no longer on fire).
It would be desirable to modify the method of Molyneaux et al. Horovitz et al., and Wright et al. to include evolving animated properties as taught by Thief in order to increase the enjoyment of the user by allowing them to engage more complex play experiences which modify the virtual objects in the environment through play.
.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Molyneaux et al., US 2015/0123965, Horovitz et al., US 2011/0298922, Wright et al., US 2012/0306853, further in view of Webopedia webpage “game level” (Webopedia).

In Reference to Claim 12
Molyneaux et al. teaches a method of playing an interactive game in a cyclic manner, each cycle comprising creating a virtual game environment/scene from physical objects according to claim 1 (See above in reference to Claim 1); Further, Molyneaux teaches where the creating of a virtual environment is used for a game (Par. 17, 27, and 35) and teaches where a new environment can be generated based on trigger criteria including a user request, even when a previously scanned environment exists (Par. 26-27). However, Molyneaux et al. does not explicitly teach playing one or more game segments in the virtual game environment/scene; and in response to the outcome of the game play, initiating a new cycle.
Webopedia teaches in a game application playing one or more game segments in the virtual game environment/scene; and in response to the outcome of the game play, initiating a new cycle (Where Webopedia teaches the concept of “game levels” where a user plays in a game environment until they complete a desired task or goal in gameplay at which point they advance to a new game environment).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the method of Molyneaux et al., Horovitz et al., and Wright et al. to include the concept of advancing game levels as taught be Webopedia.

Conclusion                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715